PER CURIAM.
Rule 8(a) of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, requires a complaint to contain “a short and plain statement of the claim showing that the pleader is entitled to relief * * The District Court rightly dismissed appellant’s complaint, since it contained neither a short and plain statement nor any statement which showed that he was entitled to relief. The complaint undertakes to describe several episodes. Though it characterizes appellees’ alleged conduct as wrongful, unlawful, and malicious, it does not sufficiently disclose the conduct to enable a court to judge whether or not it was tortious.
The complaint shows that appellant and appellees were army officers. It may be that an official privilege covers the whole case, but we have no occasion to decide that broad question.
Affirmed.